DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 to 3, 9 to 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Preble (2014/0162441).
The Preble reference teaches a product of a polar gallium nitride crystal, note entire reference.  The gallium nitride has two major surfaces.  One surface is a nitrogen polar surface and the opposite surface is gallium polar, note para 0060-0061.  The Preble reference further teaches that the deposition can control the defects/pits in the gallium nitride, para 0060.   The difference between the instant claims and the prior art is the size of the area of the sides, size of the sub areas and pit free percentage.  However, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable size of the gallium nitride and the 
With regards to claims 2 and 3, the Preble reference teaches reduced defects in the gallium nitride.
With regards to claims 9 to 12, however, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable size of the gallium nitride and the divided sub area in the Preble reference to have a set sizes and low pit amounts as the reference does teach that defects/pits amounts can be controlled during formation.
Claim 4 to 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Preble (2014/0162441).
The Preble reference is relied on for the same reasons as stated, supra, and differs from the instant claims in the EPD amounts.  However, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable EPD amounts in the gallium nitride in the Preble reference in order to have a uniform less defect gallium nitride.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Preble (2014/0162441).
The Preble reference is relied on for the same reasons as stated, supra, and differs from the instant claim in the transmission image.  However, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable image in the Preble reference in order to determine the quality of the crystal.

			Examiner’s Remarks
The Hada, Chang, Jiang and Carlson references are merely relied on to show the state of the art in GaN growth.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464.  The examiner can normally be reached on M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






RMK
/ROBERT M KUNEMUND/             Primary Examiner, Art Unit 1714